El Juez Asociado Señok Wole,
emitió la opinión del tribunal.
José Y. Usera acudió a la corte de distrito en solicitud de un auto de mandamus para hacer valer su alegado dere-cho como accionista, a tenor de los artículos 12 y 20 de la Ley de Corporaciones (Estatutos Revisados, secciones 418 y 426), de examinar el libro de acciones y el registro de transferencias de la Fajardo Sugar Company. Después de celebrar una vista en que se practicó prueba por ambas par-tes, la corte de distrito anuló un auto alternativo previamente expedido y desestimó la acción.
 El artículo 12 exige que los libros de acciones y los registros de transferencias de las corporaciones organizadas *820bajo la ley local sean mantenidos .en una oficina principal en la Isla de Puerto Eico “para la inspección de todos los que tuvieren derecho a verlos y para la transferencia de ac-ciones. ”
El artículo 20 lee en parte como sigue:
“Toda corporación organizada bajo esta ley, llevará en su oficina principal en la Isla de Puerto Rico, registros de traspasos en que se asentarán las transferencias de acciones, y registros de acciones que contendrán los nombres y direcciones de los accionistas y número de acciones que poseen, los cuales registros podrán en todo tiempo, du-rante las horas ordinarias de oficina, ser examinados por cualquier accionista. ’ ’
Por tanto, todo accionista bona fide tiene un derecho prima facie a examinar el libro de acciones y el registro de transferencias. Según el peso de las autoridades en los Es-tados Unidos, una petición de mandamus para hacer valer el pretendido derecho puede denegarse en un caso adecuado, previa la aportación de prueba satisfactoria por el deman-dado, y en el ejercicio de una sana discreción por el juzga-dor. 38 C. J. 796, sección 453; nota al calce de Otis Hidden Co. v. Scheirich, 22 A.L.R. 19, 24.
Debe, sin embargo, haber tal prueba satisfactoria.
Hubo evidencia tendente a demostrar que algunos meses antes dé incoarse el .presente recurso, una entidad rival había invadido territorio de que previamente estaba apoderada la Fajardo Sugar Company en virtud de contratos de arrendamiento y de molienda de caña con los colonos. En razón de esos contratos, la arrendataria satisfacía un canon de diez a doce dólares por cuerda. Con el pago de veinte dólares o más por cuerda por los mismos terrenos, la aludida competidora, para la época del juicio se había anexado unas tres mil cuerdas de terreno, tributarias anteriormente de la central de la Fajardo Sugar Company.
Farr & Company — corredores en azúcar y en acciones, miembros de ciertos sindicatos para la promoción y desarro-llo de' determinados proyectos, y para la expedición, venta ' *821y tráfico de valores en relación con los mismos — eran los agentes en Nueva York de la corporación competidora. Tisera era uno de los miembros de la firma de Farr & Company, en lo atinente a ciertos intereses en Puerto Eico.
Para la época en que la Fajardo Sugar Company empezó a perder sus arrendamientos, Farr & Company obtuvo diez acciones de la primera y solicitó una lista de accionistas contentiva de los nombres, direcciones y número de acciones poseídas por cada accionista, y luego exigió por escrito la oportunidad de examinar el libro de acciones en las oficinas de la corporación en Nueva York. Al tiempo de hacerse la primera solicitud, se le preguntó al Sr. Jack Farr, socio de la firma, si necesitaba tal lista “para fines de negocio o con algún otro propósito, a fin de satisfacer ciertas necesidades particulares de la firma Farr & Company, con el propósito de aconsejar a sus parroquianos o al público en general si debían comprar o vender acciones de la Fajardo Sugar Company o negociar las que la firma poseía y estaba parti-cularmente interesada en vender.” fifi replicó que ése era el único objeto de su petición; o, en otras palabras, que necesitaba la lista “para fines de negocio.” Entonces se le ofreció una lista conteniendo los nombres de los accionistas y sus direcciones. Durante los años anteriores, Farr & Company se había conformado con esa lista. En esta oca-sión, el Sr. Farr dijo que él creía que como accionista de la Fajardo Sugar Company of Porto Eico tenía derecho a ob-tener una lista demostrativa del número de acciones poseí-das por cada accionista. Entonces se le recordó que en el pasado se había sentido satisfecho con una lista conteniendo solamente los nombres y direcciones de los accionistas, y que desde entonces no había habido cambio alguno en la forma de los negocios de él, salvo que en el ínterin se había “re-lacionado con el Sr. Walker en Puerto Eico, quien sostenía muy estrechos vínculos de negocios con la United Porto Eico Sugar Company, de la cual es presidente el Sr. Walker.” *822En respuesta a esto, el Sr. Farr amenazó con entablar una acción judicial.
Poco después, las diez acciones fueron traspasadas al Sr. Usera, quien instó procedimientos en Puerto Rico. La his-toria de los primeros dos de esos procedimientos puede ba-ilarse en Usera v. Bird Arias, 40 D.P.R. 28, 33, y Arias v. Usera, 38 Fed. (2d) 235.
En una deposición, el Sr. Jorge Bird Arias, vicepresi-dente y administrador general de la Fajardo Sugar Company, dijo que el propósito de Usera era obtener una lista completa de los accionistas con el número de acciones po-seídas por cada uno, a fin de entregarla a Farr & Co., y que esta aseveración se basaba no sólo en una carta recibida por Bird del presidente de la compañía, sino también en la de-claración de Usera a ese efecto mientras ocupaba la silla testifical.
Si uno escrudiña la lista de casos revisados en la "nota monográfica que aparece en Ottis-Hidden Co. v. Scheirich, supra, no creo que encontrará un caso en que se negase un mandamus a virtud de la clase de prueba que bay en estos autos. En Guthrie v. Harkness, 199 U. S. 156, la corte dijo:
“No debe expedirse- el auto para fines especulativos o para satis-facer una vana curiosidad, o para ayudar a un chantajista, pero no se le debe negar a un accionista que interesa la informiación para fines legítimos. Re Steinway, 159 N. Y. 250, 45 L.R.A. 461, 53 N.E. 1103, Thomp. Corp. 4412.”
Usera negó que él deseara ver los libros para fines especula-tivos. La frase “fines especulativos,” según la entendemos, significa algo distinto de los becbos revelados. No incluye las tentativas de una entidad comercial para obtener, ya las tierras arrendadas, o las acciones, de una empresa rival. Tales tentativas, u otras similares, pueden parecer hostiles a las personas bajo cuyo control se baila una corporación, jpero a nosotros nos parecen como competencia legítima.
De todos modos, para que se pueda objetar una solicitud *823de mandamus, debe hacerse ante la corte una demostración que equivalga a una imputación de fraude o conspiración. El peso de probar un designio indebido, fraudulento o ilegal cae sobre el demandado, y eso no ha logrado hacerlo la cor-poración ante nos.
El juez que suscribe está autorizado para decir que el Juez Asociado Sr. Texidor está conforme con el resultado en este caso, y que el Juez Presidente Sr. del Toro disiente.

Debe revocarse la sentencia apelada y dictarse otra or-denando a los demandados que pongan a disposición del de-mandante los libros originales de acciones y transferencias, a fin de que puedan ser examinados por él durante horas de oficina en dias laborables, y para otros fines no inconsisten-tes con esta opinión.

El Juez Asociado Señor Hutchison disintió.*